Citation Nr: 1220389	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include dysthymia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1964 to November 1967 and from October 1968 to February 1970, to include a tour of duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of service connection for PTSD.  

A Board hearing was held at the RO in June 2010 before the undersigned; a copy of the hearing transcript is of record.   

In a December 2010 decision, the Board noted that claims of service connection for PTSD also encompass claims of service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board noted further that the medical evidence of record indicated that the Veteran had been diagnosed as having dysthymia, and hence a claim for an acquired psychiatric disorder other than PSTD was also on appeal.  See Id.  The Board then denied service connection for PTSD, and remanded the Veteran's current claim for additional development, which has been accomplished.  Thus, the issue of entitlement to service connection for PTSD is not currently before the Board.  See 38 C.F.R. § 20.1100.  

Since the most recent January 2012 supplemental statement of the case, the Veteran has submitted additional evidence which has not been considered by the Agency of Original Jurisdiction (AOJ).  The Veteran has waived such consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A chronic acquired psychiatric disability, to include dysthymia, was not first manifested during service, and a preponderance of the competent evidence is against a finding that the current acquired psychiatric disability, to include dysthymia, is related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include dysthymia, have not been met.  38 U.S.C.A §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2006 pre-adjudication and December 2010 post adjudication letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim was subsequently re-adjudicated by the RO in a January 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  The evidence of record does not indicate that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also provided with an opportunity to present testimony to the undersigned.  

An adequate VA examination was conducted to assess nature and etiology of the Veteran's claimed acquired psychiatric disability; the examiner noted a review of the Veteran's claim file, elicited a history from the Veteran, conducted a psychiatric examination, and provided a rationale for his medical opinion; the Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Veteran seeks service connection for an acquired psychiatric disorder.  He claims that his acquired psychiatric disability is caused by his combat experiences during service.  In a January 2012 written statement he claims he has nightmares, panic attacks, memory loss, and problems in social and family settings, and that he has PTSD, rather than dysthymia, as a diagnosis of dysthymia does not require the occurrence of traumatic events.  

As noted above, in December 2010, the Board denied entitlement to service connection for PTSD and this issue is not currently before the Board.  The analysis and summation of the evidence will therefore focus on the presence and etiology of other disorders.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's STRs do not include any treatment for, or complaints of, any type of mental or psychiatric disorder.  A September 1967 examination notes that clinical evaluation revealed that the Veteran was normal psychiatrically.  During the September 1967 examination the Veteran reported that he did not then have, nor has he ever had, frequent trouble sleeping, frequent or terrifying nightmares, nervous trouble of any sort, or depression and excessive worry.  An October 1967 examination notes that clinical evaluation revealed that the Veteran was normal psychiatrically.  An October 1968 examination notes that clinical evaluation revealed that the Veteran was normal psychiatrically.  During the October 1968 examination the Veteran reported that he did not then have, nor has he ever had, frequent trouble sleeping, frequent or terrifying nightmares, or depression and excessive worry.  A November 1969 examination notes that clinical evaluation revealed that the Veteran was normal psychiatrically.  During the November 1969 examination the Veteran reported that he did not then have, nor has he ever had, frequent trouble sleeping, frequent or terrifying nightmares, nervous trouble of any sort, or depression and excessive worry.  Given these clinical findings and the fact the Veteran himself denied any sort of mental or psychiatric issue or problem during service, the Board finds that he did not have an acquired psychiatric disability during or on separation from service.  

The Veteran's Form DD-214's for his two periods of active service show that he was awarded the Vietnam Service Medal w/2 Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the Combat Infantryman's Badge.  His military occupational specialty (MOS) was infantry individual fire crewman.  He was in Vietnam for 1 year, 4 months, and 25 days.  Thus, his claimed traumatic combat experiences during service are conceded.  

Following separation from service the first medical evidence of record indicating any treatment for, or diagnoses related to, the Veteran's claimed acquired psychiatric disability is a VA outpatient treatment record in December 2004, the Veteran complained that he was "transiently saddened" by the relationship with his daughter.  He has no psychiatric history.  He also reported additional financial difficulties.  He stated that he had served 1 tour of duty in Vietnam.  Mental status examination of the Veteran showed he was neatly and casually dressed, had normal speech, no slowing or hyperactivity, linear thought process, goal-directed thought content, and no evidence of delusions.  The Veteran denied any suicidal or homicidal ideation.  He also denied any auditory or visual hallucinations.  The assessment included personality disorder and relational problems with his daughter.  

In May 2005, the Veteran denied experiencing any psychiatric symptoms when seen for evaluation of his "relational problems."  He stated that he slept and ate well and denied any suicidal or homicidal ideation.  He stated that his daughter had moved out of his home and he did not know her whereabouts.  Mental status examination of the Veteran was unchanged.  The assessment included personality disorder, not otherwise specified.  This assessment was unchanged following subsequent VA outpatient treatment in September 2005.  At that time the Veteran was being evaluated based on a court order following assault of his daughter's boyfriend.

On VA PTSD examination in June 2006, following a mental status examination, the examiner concluded that there was no evidence of PTSD or any other Axis I psychiatric disorder at present.  The Axis II diagnosis was personality disorder, not otherwise specified.  

On VA outpatient treatment in May 2008, the Veteran was given an assessment of "???Dysthymia" as a diagnosis.  In April 2009, the Veteran complained of issues with PTSD since his combat tour in Vietnam.  Mental status examination of the Veteran showed full orientation, appropriate grooming and dress, and no suicidal or homicidal ideation or psychosis.  The assessment, by a lay social worker, was dysthymic disorder.  On subsequent evaluation by a VA psychiatrist in April 2009, the Veteran was given an assessment of dysthymia and personality disorder, not otherwise specified, by history.

A June 2009 VA examination report notes that, following a mental status examination, the Veteran was given a diagnosis of no Axis I psychiatric disorders and was given a Axis II disorder of personality disorder NOS.  

Finally, a February 2012 VA examination report notes that, following a mental status examination, the Veteran was given assessments of depressive disorder NOS and bereavement.  

Thus, the Board finds that the Veteran has current acquired psychiatric disability other than PTSD.  

The Veteran claims that his current acquired psychiatric disability began during service.  The Veteran is competent to report symptoms of a psychiatric disability such as feeling anxious, angry, sad, or having nightmares.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, although the Veteran is competent to report feelings of anxiety, sadness, anger, and nightmares during and after service, during his November 1969 examination the Veteran reported that he did not then have, nor has he ever had, frequent trouble sleeping, frequent or terrifying nightmares, nervous trouble of any sort, or depression or excessive worry.  Similarly, the Veteran denied experiencing any psychiatric symptoms in numerous other examinations during service as noted above.  The November 1969 examination was more contemporaneous to his service than his more recent statements, and are thus more probative then his current claims made in conjunction with his service connection claim.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Thus, because the Veteran reported that he did not experience any frequent trouble sleeping, frequent or terrifying nightmares, nervous trouble of any sort, or depression or excessive worry in November 1969 or during his other examinations during service, his statements that he experienced depression, anxiety, nightmares, sadness and other such symptoms capable of lay observation continuously since service are not credible.  See Harvey, supra; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that credibility can be evaluated by a showing of inconsistent statements). 

Additionally, the post-service medical evidence does not reflect complaints or treatment related to the Veteran's claimed disability following active service for many years.  The first medical record indicating any sort of complaint of, or treatment for, a psychiatric or mental condition is the December 2004 VA treatment record.  The Board notes the multi-year gap between discharge from active duty service and initial reported psychiatric symptoms is over 30 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board emphasizes that the lack of treatment records for the Veteran's claimed disability following service is only one factor, and not the sole basis, for finding the Veteran's claims of experiencing a continuity of psychiatric symptoms from service to the present are not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements to be of lesser probative value than his previous more contemporaneous in-service histories, the normal psychiatric clinical finding at service separation, and the absence of complaints or treatment for many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of psychiatric symptoms since service separation.  

Regarding his claim that his current acquired psychiatric disability is related to combat experiences during service, a VA examination was conducted in January 2011 to determine the nature and etiology of his claimed disability.  The examiner noted a review of the claim file and elicited a history from the Veteran.  Following a psychiatric examination, the Veteran was given a diagnosis of depressive disorder NOS and bereavement.  The examiner opined that it is less likely than not that the Veteran's psychiatric condition is caused by, or a result of, an in-service event or injury.  The examiner noted that his rationale for this opinion is that th Veteran had a prolonged period of functioning well without treatment at all since his military experiences.  His pre-military level of functioning was not different from his post military functioning.  He continued to work and live in a similar fashion socially as well as occupationally after the military.  He recently had a major loss with the death of his father, which led to an increase in his depressive symptoms, but this situational stressor should improve.  

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed acquired psychiatric disability.  See Layno, supra.  Thus, his views are far outweighed by the competent and credible evidence of record showing that although the Veteran experienced traumatic combat experiences during service, he did not have a chronic acquired phsuycaitrc disability on separation from service, he did not experience a continuity of symptoms from his claimed disability continually since service, that his claimed disabilities did not develop for many years after service, and the opinion provided by the January 2011 VA examiner who found that the Veteran's current acquired psychiatric disability is not related to service.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claim for an acquired psychiatric disability other than PTSD, to include dysthymia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include dysthymia, is denied. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


